Citation Nr: 1619224	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right shoulder.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left shoulder

3. Entitlement to service connection for cervical spondylosis (cervical condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1959 to August 1979.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from April 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2015 rating decision, the RO denied service connection for a lumbar spine disability and radiculopathy of the lower extremities.  In July 2015, the Veteran filed a notice of disagreement (NOD) with the July 2015 rating decision which denied the abovementioned issues.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a September 2015 letter.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in July 2015 rating decision for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay that will result from remanding this claim, however it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran reported in August 2015 correspondence, that he has been examined by four orthopedic surgeons, a neurosurgeon, a general surgeon, his family practice physician, an electro diagnostic medicine physician, as well as two pain management physician over the past three years.  Although the record contains some of the Veteran's private treatment records, it does not contain all.  Based on the Veteran's statement, some records of the Veteran's reported treatment and/or examinations have not been associated with the electronic claims file.  VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, the RO must obtain authorizations from the Veteran and request all outstanding private medical records.  The RO must also associate all outstanding VA medical records with the Veteran's claim file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With respect to the Veteran's claim for higher ratings for his service-connected bilateral shoulder disability, the Veteran was last examiner in November 2011.  Since that time, the Veteran has reported that his condition has worsened and that therefore higher ratings are in order.  See, e.g., February 2014 statement of the Veteran.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, there is evidence that the Veteran's nonservice-connected cervical spine disability has caused disability affecting the shoulders.  Additional examination is warranted to obtain current findings related to the Veteran's bilateral shoulder condition, and in order to determine what shoulder symptomatology is attributable to the service-connected degenerative joint disease.  In this regard, where the record does not separate the effects of a service-connected disability from the effects of a nonservice-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for degenerative joint disease of the right and left shoulders, and his cervical spondylosis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral degenerative joint disease of the right and left shoulders.   Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, functional impairment, or effects on employment and ordinary activities in detail.

3. Once the record is developed to the extent possible, the RO should determine whether a VA examination and/or addendum opinion is warranted with regard to the Veteran's claim for service connection for cervical spondylosis.  If deemed necessary this examination should be scheduled and completed.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




